DETAILED ACTION
                                               Response to Amendment         
1.   This Office Action is in response to Amendment filed on 03/09/2021.  
       Claims 1, 10-12 and 20 have been amended.
       Claims 2-9 and 13-19 have been remained.
       Claims 1-20 are currently pending in the application.     
                                                         Claim Objections
2.   The amendment to claims 10-12 filed on 03/09/2021 and therefore, the claim objections filed on 02/08/2021 have been withdrawn.
                             Examiner’s Statement of Reasons for Allowance
3.    Claims 1-20 are allowed.
4.     The following is an examiner’s statement of reasons or allowance: 
         None of the prior art teaches comprising an organic light emitting diode (OLED) display panel and a manufacturing method of an OLED display panel, comprising wherein the second flat layer is made of a material that is denser than the first flat layer and the denser material of the second flat layer is disposed atop the first flat layer for blocking upward migration of gaseous impurities from the first flat layer into the OLED display lay, in combinations with the other limitations as cited in the independent claims 1 and 20.
         Claims 2-19 are directly or indirectly depend on the independent claim 1.
                                                              Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    


/PHUC T DANG/Primary Examiner, Art Unit 2892